DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on April 11, 2022, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments see page 9, filed April 11, 2022, with respect to the non-statutory double patenting rejections have been fully considered and are persuasive.  The non-statutory double patenting rejections have been removed based on the terminal disclaimer filed as noted above.
Applicant’s arguments see pages 9-10, filed April 11, 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 10-13, filed April 11, 2022, with respect to the rejections of previous claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sorgard (US 2007/0146378 A1).

In regards to independent claim 1, Duluk Jr was previously cited as it teaches
a deferred shading graphics pipeline processor and method encompassing numerous
substructures in which embodiments of the processor and method include one or more
of deferred shading, a tiled frame buffer, and multiple stage hidden surface removal
processing (see abstract).
In regards to applicant’s arguments regarding the amended limitation “rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin” the Examiner agrees, however the Sorgard reference has now been cited as it describes a scene 50 to be rendered divided into plural individual sub-regions or tiles 51 which are grouped into differing groups of sets of plural sub-regions such as a group of four 4x4 sets of sub-regions 53, a group of sixteen 2x2 sets of sub-regions 52, and finally a layer comprising 64 single sub-regions 51. A primitive list building unit takes each primitive 80 in turn, determines a location for that primitive, compares the primitive's location with the locations of the sub- regions 51 and the locations of the sets of sub-regions 52, 53, and 54, and allocates the primitive to respective primitive lists for the sub-regions and sets of sub-regions accordingly (see the abstract).
In regards to the amended limitation, Sorgard further details preparation of tile-lists in which a bounding box is drawn around a primitive or set of primitives as the primitives in the bounding box are then listed (binned) for each tile that the bounding box has been found to cover. Next, the reference describes the arrangement is preferably such that a primitive can be and preferably is only listed in some but not all of the separate primitive lists in which it could or should be listed (i.e. the primitive lists for all the sub-regions and sets of plural sub-regions that it is initially determined that the primitive could or should be rendered for (e.g. that the primitive or its bounding box is found to fall within or intersect or touch)). The rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Finally, the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin (see paragraphs [0093], [0286], and [0287]) as further detailed in the rejections of the office action below.
In regards to independent claims 7 and 14, these claims recite features similar
in scope to that of claim 1, and therefore remain rejected under the same rationale as
provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 2-6, 8-13, and 15-20, these claims depend
from the rejected base claims 1, 7, and 14, and therefore remain rejected under the
same rationale as provided above and further detailed in the rejections of the office
action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk Jr.  (US 2007/0165035 A1, hereinafter referenced “Duluk Jr.”) in view of Sorgard (US 2007/0146378 A1, hereinafter referenced “Sorgard”).

In regards to claim 1 (Currently Amended), Duluk, Jr. discloses a method for rasterizing (Duluk Jr, Abstract; Reference discloses a deferred shading graphics pipeline processor...in the deferred shading graphics pipeline, hidden surface removal is completed before pixel coloring is done), the method comprising: 
-
-wherein the primitive batch includes primitives sorted into one or more row groups based on which row of a plurality of rows each primitive intersects (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 
-and processing each row group, the processing for each row group including: identifying one or more primitive column intercepts for each of the one or more primitives in the row group, wherein each combination of primitive column intercept and row identifies a bin (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 

Duluk Jr. does not explicitly disclose but Sorgard teaches
-generating a primitive batch from a sequence of one or more primitives (Sorgard, paragraphs [0286] and [0287]; Reference at [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses The primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered.), 
-and rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin (Sorgard, paragraphs [0093], [0286], and [0287]; Reference at [0093] discloses the arrangement is preferably such that a primitive can be and preferably is only listed in some but not all of the separate primitive lists in which it could or should be listed (i.e. the primitive lists for all the sub-regions and sets of plural sub-regions that it is initially determined that the primitive could or should be rendered for (e.g. that the primitive or its bounding box is found to fall within or intersect or touch)).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 2 (Original). Duluk Jr. in view of Sorgard teach the method of claim 1.
Duluk Jr. does not explicitly disclose but Sorgard teaches
-further comprising setting a display area for rasterization corresponding to the area of the bin for each bin that includes a primitive (Sorgard, paragraphs [0070], [0286], and [0287]; Reference at [0070] discloses for example, an initial determination of the sub-regions and sets of sub-regions that a primitive is to be rendered for could be made based on a determined location of the primitive in the scene (which location could, e.g., be the exact location of the primitive or an approximation of the primitive's location based on, e.g., a bounding box surrounding the primitive, as is known in the art), and the primitive then listed in some or all of the sub-regions or sets of plural sub-regions that its determined location indicates it should be rendered for (interpreted as setting a display boundary area).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch in sub-regions our tiles is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 3 (Original). Duluk Jr. in view of Sorgard teach the method of claim 1.
Duluk Jr. further discloses
-wherein the primitive batch is generated by accumulating primitives of the sequence into different row groups (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as accumulating primitives by sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13).  

In regards to claim 6 (Original). Duluk Jr. in view of Sorgard teach the method of claim 1.
Duluk Jr. does not explicitly disclose but Sorgard teaches
-wherein each row group is processed in turn, wherein the processing each row group comprises rasterizing each row group in order, wherein rasterizing each row group comprises rasterizing each bin in column order for each row group (Sorgard, Fig. 4 and paragraphs [0341] and [0342]]; Reference at paragraph [0341] discloses the primitive selection unit 29 will read in the index of the next primitive in the primitive list for the sub-region in question, the index of the next primitive in the primitive list for the relevant set of 2×2 sub-regions, the index of the next primitive in the primitive list for the appropriate set of 4×4 sub-regions, and so on, compare those indices, and select the primitive with the lowest index for rendering next (interpreted as the rasterizing and rendering order with respect to indices of the primitive from the primitive list or row and column order processing with respect to sub-regions or tiles). Paragraph [0342] discloses once the primitive selection unit 29 has selected the primitive to be rendered, it passes that primitive to the vertex selection unit 31…. and provides that data to the rasterising unit 33. The primitive is then rasterised and rendered, as discussed above, and as is known in the art.).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 7 (Currently Amended). Duluk Jr. discloses a system for rasterizing (Duluk Jr, Abstract; Reference discloses a deferred shading graphics pipeline processor.in the deferred shading graphics pipeline, hidden surface removal is completed before pixel coloring is done), the system for rasterizing comprising: 
-a memory configured to store a primitive batch (Sorgard, Fig. 1 and paragraphs [0038] and [0056]; References disclose use of cache memory for primitive data or most frequently used graphics data.), 

-wherein the primitive batch includes primitives sorted into one or more row groups based on which row of a plurality of rows each primitive intersects (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 
-and a processing unit (Duluk Jr., paragraph [0312]; Reference discloses in this document, this graphics processor is hereinafter referred to as the DSGP (for Deferred Shading Graphics Processor), or the DSGP pipeline, but is sometimes referred to as the pipeline) configured to process each row group, the processing for each row group including: identifying one or more primitive column intercepts for each of the one or more primitives in the row group,  wherein each combination of primitive column intercept and row identifies a bin (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 

Duluk Jr. does not explicitly disclose but Sorgard teaches
-wherein the primitive batch is generated from a sequence of one or more primitives (Sorgard, paragraphs [0286] and [0287]; Reference at [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next (indicating multiple primitives). It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered.),
-and rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin (Sorgard, paragraphs [0093], [0286], and [0287]; Reference at [0093] discloses the arrangement is preferably such that a primitive can be and preferably is only listed in some but not all of the separate primitive lists in which it could or should be listed (i.e. the primitive lists for all the sub-regions and sets of plural sub-regions that it is initially determined that the primitive could or should be rendered for (e.g. that the primitive or its bounding box is found to fall within or intersect or touch)).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 8 (Original). Duluk Jr. in view of Sorgard teach the system of claim 7.
Duluk Jr. does not explicitly disclose but Sorgard teaches
-wherein the processing unit is further configured to set a display area for rasterization corresponding to the area of the bin for each bin that includes a primitive (Sorgard, paragraphs [0070], [0286], and [0287]; Reference at [0070] discloses Thus, for example, an initial determination of the sub-regions and sets of sub-regions that a primitive is to be rendered for could be made based on a determined location of the primitive in the scene (which location could, e.g., be the exact location of the primitive or an approximation of the primitive's location based on, e.g., a bounding box surrounding the primitive, as is known in the art), and the primitive then listed in some or all of the sub-regions or sets of plural sub-regions that its determined location indicates it should be rendered for (interpreted as setting a display boundary area).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch in sub-regions our tiles is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.
  
In regards to claim 9 (Original). Duluk Jr. in view of Sorgard teach the system of claim 7.
Duluk Jr. further discloses
-wherein the primitive batch is generated by accumulating primitives of the sequence into different row groups (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as accumulating primitives by sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13).

In regards to claim 13 (Original). Duluk Jr. in view of Sorgard teach the system of claim 7.
Duluk Jr. does not explicitly disclose but Sorgard teaches
-wherein the processing unit is further configured to process each row group in turn, wherein the processing each row group comprises rasterizing each row group in order, wherein rasterizing each row group comprises rasterizing each bin in column order for each row group (Sorgard, Fig. 4 and paragraphs [0341] and [0342]]; Reference at paragraph [0341] discloses the primitive selection unit 29 will read in the index of the next primitive in the primitive list for the sub-region in question, the index of the next primitive in the primitive list for the relevant set of 2×2 sub-regions, the index of the next primitive in the primitive list for the appropriate set of 4×4 sub-regions, and so on, compare those indices, and select the primitive with the lowest index for rendering next (interpreted as the rasterizing and rendering order with respect to indices of the primitive from the primitive list or row and column order processing with respect to sub-regions or tiles). Paragraph [0342] discloses once the primitive selection unit 29 has selected the primitive to be rendered, it passes that primitive to the vertex selection unit 31…. and provides that data to the rasterising unit 33. The primitive is then rasterised and rendered, as discussed above, and as is known in the art.).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 14 (Currently Amended). Duluk Jr. discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor, cause the processor to perform operations for rasterizing (Duluk Jr, Abstract and paragraph [0911]; Reference at the abstract discloses a deferred shading graphics pipeline processor…in the deferred shading graphics pipeline, hidden surface removal is completed before pixel coloring is done. Paragraph [0911] discloses that the present invention can be implemented as a computer program product that includes a computer program mechanism embedded in a computer readable storage medium), the operations comprising: 
-
-wherein the primitive batch includes primitives sorted into one or more row groups based on which row of a plurality of rows each primitive intersects (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 
-and processing each row group, the processing for each row group including: identifying one or more primitive column intercepts for each of the one or more primitives in the row group, wherein each combination of primitive column intercept and row identifies a bin (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as the sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13); 

Duluk Jr. does not explicitly disclose but Sorgard teaches
-generating a primitive batch from a sequence of one or more primitives (Sorgard, paragraphs [0286], [0287]; Reference at [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered.), 
-and rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin (Sorgard, paragraphs [0093], [0286], and [0287]; Reference at [0093] discloses the arrangement is preferably such that a primitive can be and preferably is only listed in some but not all of the separate primitive lists in which it could or should be listed (i.e. the primitive lists for all the sub-regions and sets of plural sub-regions that it is initially determined that the primitive could or should be rendered for (e.g. that the primitive or its bounding box is found to fall within or intersect or touch)).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 15 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable storage medium of claim 14.
Duluk Jr. does not explicitly disclose but Sorgard teaches
-the operations further comprising setting a display area for rasterization corresponding to the area of the bin for each bin that includes a primitive (Sorgard, paragraphs [0070], [0286], and [0287]; Reference at [0070] discloses Thus, for example, an initial determination of the sub-regions and sets of sub-regions that a primitive is to be rendered for could be made based on a determined location of the primitive in the scene (which location could, e.g., be the exact location of the primitive or an approximation of the primitive's location based on, e.g., a bounding box surrounding the primitive, as is known in the art), and the primitive then listed in some or all of the sub-regions or sets of plural sub-regions that its determined location indicates it should be rendered for (interpreted as setting a display boundary area).  Paragraph [0286] discloses the rasterising unit 33 takes as its input a primitive and its vertices, rasterises the primitive to fragments, and provides those fragments to the rendering unit 34. Paragraph [0287] discloses the primitive selection unit 29 of the renderer 22 determines which primitive is to be rendered next. It does this by considering the primitive lists 26 stored in the memory 23, and selecting from one of those lists the next primitive to be rendered. Rasterizing of primitives based on primitive lists which include bounding boxes for determining location of primitives regarding where they intersect or touch in sub-regions our tiles is interpreted as the rasterizing the one or more primitives that intersect the bin based on a display boundary area corresponding to an area of the bin).  
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

In regards to claim 16 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable storage medium of claim 14.
Duluk Jr. further discloses
-wherein the primitive batch is generated by accumulating primitives of the sequence into different row groups (Duluk Jr., Fig. C13, paragraphs [0944] and [0952]; Reference discloses at paragraph [0944] the sort 320 function that sorts vertices and mode information with respect to multiple regions in a 2-D window and outputs the spatially sorted vertices and mode information on a region-by-region basis (interpreted as sorting by row and column based on the 2-D window). Paragraph [0952] discloses “setup 215 receives the primitives sent by Sort 320, the primitives have already been sorted, by sort 320, on an image frame-by-image frame basis, spatially with respect to multiple regions in a 2-D window… setup 215 receives all primitives that touch a respective region of a frame of a 2-D window, along with any corresponding mode information, before receiving all of the primitives that touch a different respective region of the 2-D window..” The sort operation being performed on an image frame-by-frame regarding the 2-D window in which primitives touch (i.e. intercept) the 2-D window is interpreted as accumulating primitives by sorting of one or more primitives received by the setup 215 by row and column as the 2-D window defines tiles with rows and columns as illustrated in Fig. C13).    

In regards to claim 20 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable storage medium of claim 14.
Duluk Jr. does not explicitly disclose but Sorgard teaches 
-wherein each row group is processed in turn, wherein the processing each row group comprises rasterizing each row group in order, wherein rasterizing each row group comprises rasterizing each bin in column order for each row group (Sorgard, Fig. 4 and paragraphs [0341] and [0342]]; Reference at paragraph [0341] discloses the primitive selection unit 29 will read in the index of the next primitive in the primitive list for the sub-region in question, the index of the next primitive in the primitive list for the relevant set of 2×2 sub-regions, the index of the next primitive in the primitive list for the appropriate set of 4×4 sub-regions, and so on, compare those indices, and select the primitive with the lowest index for rendering next (interpreted as the rasterizing and rendering order with respect to indices of the primitive from the primitive list or row and column order processing with respect to sub-regions or tiles). Paragraph [0342] discloses once the primitive selection unit 29 has selected the primitive to be rendered, it passes that primitive to the vertex selection unit 31…. and provides that data to the rasterising unit 33. The primitive is then rasterised and rendered, as discussed above, and as is known in the art.).
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.

Claims 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk Jr. (US 2007/0165035 A1)  in view of Sorgard US 2007/0146378 A1)  as applied to claims 1, 7, and 14 above, and further in view of Hakura (US 2014/0118380 A1, hereinafter referenced “Hakura”).

In regards to claim 4 (Original). Duluk Jr. in view of Sorgard teach the method of claim 1.
Duluk Jr. and Sorgard does not disclose but Hakura teaches
-further comprising determining whether a batch break condition exists before inserting a new primitive in the batch (Hakura, paragraph [0101]; Reference discloses when a tiling unit 575 receives a primitive, some of the primitive storage space is occupied by the primitive. Because only a limited amount of primitive storage space exists for each tiling unit 575, exceeding a threshold amount of storage space in a particular tiling unit 575 causes the tiling unit 575 to perform a flush operation. The flush operation performed based on whether a threshold amount of space is exceeded regarding primitive storage in the tiling unit is interpreted as determining whether a batch break condition (i.e. the threshold) exists prior to inserting a new primitive). 
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.
Duluk Jr. and Hakura are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr, in view of the binning process of Sorgard, to include the state handling tiled architecture method of Hakura in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further incorporating the graphics subsystem features of Hakura allows for use of a tiling unit with a state filter that determines first state change followed by a second state without an intervening primitive thus allowing for state changes that have no effect on a cache tiled to be filtered out which reduces workload in the graphics pipeline applicable to improving graphics processing systems such as those taught in Duluk Jr. and Sorgard. 

In regards to claim 10 (Original). Duluk Jr. in view of Sorgard teach the system of claim 7.
Duluk Jr. and Sorgard does not disclose but Hakura teaches
-wherein the processing unit is further configured to determine whether a batch break condition exists before inserting a new primitive in the batch (Hakura, paragraph [0101]; Reference discloses when a tiling unit 575 receives a primitive, some of the primitive storage space is occupied by the primitive. Because only a limited amount of primitive storage space exists for each tiling unit 575, exceeding a threshold amount of storage space in a particular tiling unit 575 causes the tiling unit 575 to perform a flush operation. The flush operation performed based on whether a threshold amount of space is exceeded regarding primitive storage in the tiling unit is interpreted as determining whether a batch break condition (i.e. the threshold) exists prior to inserting a new primitive). 
Duluk Jr. and Hakura are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr, in view of the binning process of Sorgard, to include the state handling tiled architecture method of Hakura in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further incorporating the graphics subsystem features of Hakura allows for use of a tiling unit with a state filter that determines first state change followed by a second state without an intervening primitive thus allowing for state changes that have no effect on a cache tiled to be filtered out which reduces workload in the graphics pipeline applicable to improving graphics processing systems such as those taught in Duluk Jr. and Sorgard. 
  
In regards to claim 11 (Original). Duluk Jr. in view of Sorgard teach the system of claim 10.
Duluk Jr. and Sorgard does not disclose but Hakura teaches
-wherein the batch break condition includes any one of the following: there is not enough space in a memory to store primitives, an event to flush the batch is issued (Hakura, paragraph [0101]; Reference discloses when a tiling unit 575 receives a primitive, some of the primitive storage space is occupied by the primitive. Because only a limited amount of primitive storage space exists for each tiling unit 575, exceeding a threshold amount of storage space in a particular tiling unit 575 causes the tiling unit 575 to perform a flush operation. The flush operation performed based on whether a threshold amount of space is exceeded regarding primitive storage is interpreted as a batch break condition where not enough space in memory to store primitives and providing of an event to flush the batch is issued), or there are not enough state contexts.  
Duluk Jr. and Hakura are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr, in view of the binning process of Sorgard, to include the state handling tiled architecture method of Hakura in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further incorporating the graphics subsystem features of Hakura allows for use of a tiling unit with a state filter that determines first state change followed by a second state without an intervening primitive thus allowing for state changes that have no effect on a cache tiled to be filtered out which reduces workload in the graphics pipeline applicable to improving graphics processing systems such as those taught in Duluk Jr. and Sorgard. 

In regards to claim 17 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable storage medium of claim 14.
Duluk Jr. and Sorgard does not disclose but Hakura teaches
-the operations further comprising determining whether a batch break condition exists before inserting a new primitive in the batch (Hakura, paragraph [0101]; Reference discloses when a tiling unit 575 receives a primitive, some of the primitive storage space is occupied by the primitive. Because only a limited amount of primitive storage space exists for each tiling unit 575, exceeding a threshold amount of storage space in a particular tiling unit 575 causes the tiling unit 575 to perform a flush operation. The flush operation performed based on whether a threshold amount of space is exceeded regarding primitive storage in the tiling unit is interpreted as determining whether a batch break condition (i.e. the threshold) exists prior to inserting a new primitive). 
Duluk Jr. and Hakura are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr, in view of the binning process of Sorgard, to include the state handling tiled architecture method of Hakura in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further incorporating the graphics subsystem features of Hakura allows for use of a tiling unit with a state filter that determines first state change followed by a second state without an intervening primitive thus allowing for state changes that have no effect on a cache tiled to be filtered out which reduces workload in the graphics pipeline applicable to improving graphics processing systems such as those taught in Duluk Jr. and Sorgard. 

In regards to claim 18 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable medium of claim 14.
Duluk Jr. and Sorgard does not disclose but Hakura teaches
-wherein the batch break condition includes any one of the following: there is not enough space in a memory to store primitives, an event to flush the batch is issued (Hakura, paragraph [0101]; Reference discloses when a tiling unit 575 receives a primitive, some of the primitive storage space is occupied by the primitive. Because only a limited amount of primitive storage space exists for each tiling unit 575, exceeding a threshold amount of storage space in a particular tiling unit 575 causes the tiling unit 575 to perform a flush operation. The flush operation performed based on whether a threshold amount of space is exceeded regarding primitive storage is interpreted as a batch break condition where not enough space in memory to store primitives and providing of an event to flush the batch is issued), or there are not enough state contexts.  
Duluk Jr. and Hakura are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr, in view of the binning process of Sorgard, to include the state handling tiled architecture method of Hakura in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further incorporating the graphics subsystem features of Hakura allows for use of a tiling unit with a state filter that determines first state change followed by a second state without an intervening primitive thus allowing for state changes that have no effect on a cache tiled to be filtered out which reduces workload in the graphics pipeline applicable to improving graphics processing systems such as those taught in Duluk Jr. and Sorgard. 

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duluk Jr. (US 2007/0165035 A1) in view of Sorgard US 2007/0146378 A1) as applied to claims 1, 7, and 14 above, and further in view of Baldwin (US 6,798,421 B2, hereinafter referenced “Baldwin”).

In regards to claim 5 (Original). Duluk Jr. in view of Sorgard teach the method of claim 1.
Duluk Jr. and Sorgard does not disclose but Baldwin teaches
-further comprising storing a mask that indicates the one or more columns for each of the plurality of rows that contains at least one primitive (Baldwin, Column 12, lines 9-17; Reference discloses “each tile message hold’s the tile’s coordinates and tile mask… The rasterizer will generate tiles in an order that maximizes memory bandwidth by staying in page as much as is possible. Memory is organized in 8x8 tiles and these are stored linearly in memory.” The storing of a tile mask relating to the 8x8 pixel boundaries (i.e. rows and columns ) of the primitives to be rasterized is interpreted as storing a mask that includes all rows and columns intercepted by all of the one or more primitives).
Duluk Jr. and Sorgard are combinable because they are in the same field of
endeavor and similar problem solving area regarding graphics processing. It
would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention for the deferred shading graphics pipeline
method of Duluk Jr. to include the binning process of Sorgard in order to provide
the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing
enhanced graphics processing features such as deferred shading and per fragment
operations for improving appearance and performance of rendering 3D graphics while
incorporating the binning processes of Sorgard in order to provide tile based rendering
features through use of storing tile lists in relation to primitives within each region of the
screen while allowing for predictable memory usage requirements beneficial to
improving memory usage in graphics processing operation such as vertex data caching
in determining whether operation data needs to be cache or not, thus applicable to
improving computer graphics processing systems such as those taught in Duluk Jr.
Duluk Jr. and Baldwin are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr. , in view of the binning process of Sorgard, to include the same tile method of Baldwin in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further adding the same tile method of Baldwin allows for use of additional level caching provided locally at the output of a patch processing graphics computation block for buffering a current tile to avoid repeated access to the same tile thus avoiding pipelining delays applicable to improving graphics pipeline processing as taught in Duluk, Jr. and Sorgard.

In regards to claim 12 (Original). Duluk Jr. in view of Sorgard teach the system of claim 7.
Duluk Jr. and Sorgard does not disclose but Baldwin teaches
-wherein the processing unit is further configured to store a mask that indicates the one or more columns for each of the plurality of rows that contains at least one primitive (Baldwin, Column 12, lines 9-17; Reference discloses “each tile message hold’s the tile’s coordinates and tile mask… The rasterizer will generate tiles in an order that maximizes memory bandwidth by staying in page as much as is possible. Memory is organized in 8x8 tiles and these are stored linearly in memory.” The storing of a tile mask relating to the 8x8 pixel boundaries (i.e. rows and columns ) of the primitives to be rasterized is interpreted as storing a mask that includes all rows and columns intercepted by all of the one or more primitives).
Duluk Jr. and Baldwin are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr. , in view of the binning process of Sorgard, to include the same tile method of Baldwin in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further adding the same tile method of Baldwin allows for use of additional level caching provided locally at the output of a patch processing graphics computation block for buffering a current tile to avoid repeated access to the same tile thus avoiding pipelining delays applicable to improving graphics pipeline processing as taught in Duluk, Jr. and Sorgard.

In regards to claim 19 (Original). Duluk Jr. in view of Sorgard teach the non-transitory computer readable storage medium of claim 14.
Duluk Jr. and Sorgard does not disclose but Baldwin teaches
-the operations further comprising storing a mask that indicates the one or more columns for each of the plurality of rows that contains at least one primitive (Baldwin, Column 12, lines 9-17; Reference discloses “each tile message hold’s the tile’s coordinates and tile mask… The rasterizer will generate tiles in an order that maximizes memory bandwidth by staying in page as much as is possible. Memory is organized in 8x8 tiles and these are stored linearly in memory.” The storing of a tile mask relating to the 8x8 pixel boundaries (i.e. rows and columns ) of the primitives to be rasterized is interpreted as storing a mask that includes all rows and columns intercepted by all of the one or more primitives).
Duluk Jr. and Baldwin are also combinable because they are in the same field of endeavor regarding graphics pipeline processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the deferred shading graphics pipeline method of Duluk Jr. , in view of the binning process of Sorgard, to include the same tile method of Baldwin in order to provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. provide the user with a deferred shading graphics pipeline as taught by Duluk Jr. for providing enhanced graphics processing features such as deferred shading and per fragment operations for improving appearance and performance of rendering 3D graphics while incorporating the binning processes of Sorgard in order to provide tile based rendering features through use of storing tile lists in relation to primitives within each region of the screen while allowing for predictable memory usage requirements beneficial to improving memory usage in graphics processing operations. Further adding the same tile method of Baldwin allows for use of additional level caching provided locally at the output of a patch processing graphics computation block for buffering a current tile to avoid repeated access to the same tile thus avoiding pipelining delays applicable to improving graphics pipeline processing as taught in Duluk, Jr. and Sorgard.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619